DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0009] and [0042], all recitations of the term “specific gravity” should be changed to “density” in order to be consistent with the units of the measurements given. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a specific gravity of the sound damper is 20 to 80 kg/m3” in lines 1-2. Examiner notes that the term “specific gravity” describes a ratio of a material’s density to the density of a reference material, usually water, making a material’s specific gravity a unitless property. However, in claim 7, applicant gives units of kg/m3, which is a standard unit for density, to the claimed specific gravity range. Therefore, it is unclear whether applicant is intending to claim a range of the sound damper’s specific gravity or a range of the sound damper’s density. It is assumed that applicant is intending to claim a range of the sound damper’s density. For examination purposes, “a specific gravity of the sound damper is 20 to 80 kg/m3” in lines 1-2 will be read as “a density of the sound damper is 20 to 80 kg/m3” in lines 1-2. 
Appropriate correction is required in order to overcome the indefiniteness rejection. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US 2010/0307655) (of record) in view of D'Oria et al. (US 2012/0241067) (D'Oria).
Regarding claim 1, Tanno discloses a pneumatic tire (title) comprising: a tread portion (1); a sealant layer (5) on a tire inner cavity surface (4) in the tread portion (1) (see Fig. 1; [0025]), the sealant layer containing an adhesive sealing liquid ([0009]; [0025]); a porous sound damper (7) inward of the sealant layer (5) in a tire radial direction (see Fig. 1; [0025]); and a barrier portion (8) between the sealant layer (5) and the sound damper (7) to prevent the sealant liquid from permeating the sound damper (see Fig. 1; [0025]). Tanno further discloses that the sealant layer (5) is designed to help seal punctures in the tire from foreign objects ([0007]; [0017]). Tanno fails to explicitly disclose, however, that a strength of the barrier portion (8) is 2 to 25 N. 
D’Oria teaches a similar tire (1) comprising a tread portion (7), a sealant layer (10) on a tire inner cavity surface (9) in the tread portion (7), and a barrier portion (11) on an inner surface of the sealant layer (10) (see Fig. 1). D’Oria further teaches that this sealant layer (10) is designed to help seal punctures in the tire from foreign objects ([0004]; [0026]; [0101]). D’Oria further teaches that the barrier portion (11) has a strength/resistance to puncturing lower than about 15 N ([0100]), overlapping the claimed range of 2 to 25 N. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. D’Oria further teaches that configuring the barrier portion (11) in this way helps to give the barrier portion (11) sufficient deformability, which can limit the amount of sealing material from the sealant layer (10) that is transferred into a puncture so that it does not seal holes having sizes greater than a certain amount ([0101]; [0029]). D’Oria further teaches that it is unsafe for the sealant layer (10) to seal punctures with large sizes because these types of punctures might cause structural weakening of the tire to such an extent that the sealing of the puncture by the sealant layer might not enable the driver to become aware of the extent or importance of the damage suffered by the tire ([0009]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier portion disclosed by Tanno to have the claimed strength, as suggested by D’Oria, because they would have had a reasonable expectation that doing so would allow the barrier portion to have sufficient deformability which would allow for safer running of the tire. 
Regarding claim 2, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that the barrier portion (Tanno: 8) is formed by a nonporous surface formed in the sound damper (Tanno: 7) (Tanno: [0009]; [0015]; [0036]). 
Regarding claim 3, modified Tanno discloses all of the limitations as set forth above for claim 2. Modified Tanno further discloses that the nonporous surface is a thermally treated surface (Tanno: [0015]; [0040]-[0041]; [0047]). 
Regarding claim 5, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that the barrier portion (Tanno: 8) is a resin film (Tanno: [0040]-[0041]; [0047]). 
Regarding claim 8, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that a thickness of the sound damper (Tanno: 7) is from 10 to 30 mm ([0038]), overlapping the claimed range of 25 to 40 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, while modified Tanno does not give a specific example of the thickness of the sound damper (Tanno: 7) that is within the claimed range, based on the range of values disclosed by modified Tanno, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a thickness of the sound damper (Tanno: 7) to be within the claimed range. 
Regarding claim 9, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that a length (Tanno: W1) of the sound damper (Tanno: 7) in a tire axial direction is from 70 to 92% of a length (Tanno: W2) of the sealant layer (Tanno: 5) in the tire axial direction (Tanno: [0027]), suggesting the claimed range of not less than 60%. 
Regarding claim 10, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that a length (Tanno: W1) of the sound damper (Tanno: 7) in a tire axial direction is from 70 to 92% of a length (Tanno: W2) of the sealant layer (Tanno: 5) in the tire axial direction (Tanno: [0027]), suggesting the claimed range of less than 100%. 
Regarding claim 11, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that a thickness of the barrier portion (Tanno: 8) is 0.1 mm (Tanno: [0047]), suggesting the claimed range of 0.05 to 0.20 mm. 
Claims 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US 2010/0307655) (of record) in view of D'Oria et al. (US 2012/0241067) (D'Oria) as applied to claim 1 above, and further in view of Yukawa (US 2010/0270101). 
Regarding claim 6, modified Tanno discloses all of the limitations as set forth above for claim 5. Modified Tanno further discloses that the barrier portion (Tanno: 8) is designed to keep fluid from permeating into the porous material of the sound damper (Tanno: 7) (Tanno: [0025]-[0026]). Modified Tanno fails to explicitly disclose, however, that the sound damper (Tanno: 7) is adhered to the barrier portion (Tanno: 8) via an adhesive. 
Yukawa teaches a similar pneumatic tire (title) comprising a sound damper (10) attached to a barrier portion (15) (see Fig. 8) designed to keep fluid or moisture from permeating into the sound damper (10) ([0037]; [0057]-[0058]). Yukawa further teaches that the sound damper (10) is adhered to the barrier portion (15) via an adhesive (12) (see Fig. 8; [0084]), thereby further securing the sound damper (10) to the barrier portion (15) ([0088]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by modified Tanno such that the sound damper is adhered to the barrier portion via an adhesive because they would have had a reasonable expectation that doing so would help to secure the sound damper to the barrier portion. 
Regarding claims 12 and 14, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno further discloses that the barrier portion (Tanno: 8) is designed to keep fluid from permeating into the porous material of the sound damper (Tanno: 7) (Tanno: [0025]-[0026]). Modified Tanno fails to disclose, however, that the barrier portion (Tanno: 8) covers a side surface, in a tire axial direction, of the sound damper (Tanno: 7). Modified Tanno also fails to disclose that the barrier portion (Tanno: 8) covers a part of an inner circumferential surface of the sound damper (Tanno: 7) in the tire radial direction. 
Yukawa teaches a similar pneumatic tire (title) comprising a sound damper (10) attached to a barrier portion (15) (see Fig. 8) designed to keep fluid or moisture from permeating into the sound damper (10) ([0037]; [0057]-[0058]). Yukawa further teaches that the barrier portion (15) is wrapped around the sound damper (10), thereby covering a side surface and an inner circumferential surface of the sound damper (10) (see Fig. 8). Yukawa further teaches that configuring the barrier portion in this way helps to prevent water from infiltrating into the sound damper (10) ([0056]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier portion disclosed by modified Tanno to have the configuration taught by Yukawa because they would have had a reasonable expectation that doing so would help to prevent water from infiltrating into the sound damper. Thus, modified Tanno satisfies all of the limitations in claims 12 and 14. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US 2010/0307655) (of record) in view of D'Oria et al. (US 2012/0241067) (D'Oria) as applied to claim 1 above, and further in view of Seo et al. (US 2020/0180367) (Seo). 
Regarding claim 7, modified Tanno discloses all of the limitations as set forth above for claim 1. Modified Tanno fails to explicitly disclose, however, that a density of the sound damper (Tanno: 7) is 20 to 80 kg/m3. 
Seo teaches a similar pneumatic tire (1) comprising a tread portion (see Fig. 1), a sealant layer (2) on a tire inner cavity surface in the tread portion (see Fig. 1), and a porous sound damper (31) fixed to an inner surface of the sealant layer (2) (see Fig. 1; [0045]). Seo further teaches that a density of the sound damper (31) is from 25 to 40 kg/m3 ([0057]), suggesting the claimed range of 20 to 80 kg/m3. Seo further teaches that configuring the sound damper (31) to have this density helps to give the sound damper (31) adequate durability without affecting the performance of the tire by excessively increasing the weight of the sound damper (31) ([0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound damper disclosed by modified Tanno to have the density taught by Seo because they would have had a reasonable expectation that doing so would help to give the sound damper adequate durability without excessively increasing its weight. 
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tyburski et al. (US 2018/0079263) (Tyburski) in view of D'Oria et al. (US 2012/0241067) (D'Oria). 
Regarding claim 1, Tyburski discloses a pneumatic tire (title) comprising: a tread portion (1); a sealant layer (8) on a tire inner cavity surface (7) in the tread portion (1) (see Fig. 2), the sealant layer containing an adhesive sealant liquid ([0014]; [0042]); a porous sound damper (9) inward of the sealant layer (8) in a tire radial direction (see Fig. 2; [0042]); and a barrier portion (10) between the sealant layer (8) and the sound damper (9) (see Fig. 2). Examiner notes that the limitation “to prevent the sealant liquid from permeating the sound damper” in claim 1 is merely intended use language that does not require any structure not already present in the barrier portion (10) of Tyburski. For instance, Tyburski discloses that the barrier portion (10) is a separating layer that is placed between the sealant layer (8) and the sound damper (9) (see Fig. 2; [0043]); thus, by virtue of the barrier portion’s (10) position between the sealant layer (8) and the sound damper (9), the barrier portion (10) would necessarily prevent sealant liquid from permeating the sound damper (9). Tyburski further discloses that the sealant layer (8) is designed to help seal punctures in the tire from foreign objects ([0042]). Tyburski fails to explicitly disclose, however, that a strength of the barrier portion (10) is 2 to 25 N. 
D’Oria teaches a similar tire (1) comprising a tread portion (7), a sealant layer (10) on a tire inner cavity surface (9) in the tread portion (7), and a barrier portion (11) on an inner surface of the sealant layer (10) (see Fig. 1). D’Oria further teaches that this sealant layer (10) is designed to help seal punctures in the tire from foreign objects ([0004]; [0026]; [0101]). D’Oria further teaches that the barrier portion (11) has a strength/resistance to puncturing lower than about 15 N ([0100]), overlapping the claimed range of 2 to 25 N. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. D’Oria further teaches that configuring the barrier portion (11) in this way helps to give the barrier portion (11) sufficient deformability, which can limit the amount of sealing material from the sealant layer (10) that is transferred into a puncture so that it does not seal holes having sizes greater than a certain amount ([0101]; [0029]). D’Oria further teaches that it is unsafe for the sealant layer (10) to seal punctures with large sizes because these types of punctures might cause structural weakening of the tire to such an extent that the sealing of the puncture by the sealant layer might not enable the driver to become aware of the extent or importance of the damage suffered by the tire ([0009]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier portion disclosed by Tyburski to have the claimed strength, as suggested by D’Oria, because they would have had a reasonable expectation that doing so would allow the barrier portion to have sufficient deformability which would allow for safer running of the tire. 
Regarding claim 4, modified Tyburski discloses all of the limitations as set forth above for claim 1. Modified Tyburski further discloses that the barrier portion (Tyburski: 10) is preferably provided with adhesive properties ([0024]; [0043]). Therefore, given the barrier portion’s (Tyburski: 10) tape-like shape (Tyburski: see Figs. 3A-3E; [0043]-[0044]), modified Tyburski clearly discloses a barrier portion (Tyburski: 10) that satisfies the limitation in claim 4 that the barrier portion is an adhesive tape. 
Claims 1, 7, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oezdogan (DE 102016212473 with English Machine Translation) in view of Tanno (US 2010/0307655) and D'Oria et al. (US 2012/0241067) (D'Oria). 
Oezdogan discloses a pneumatic tire (abstract) comprising: a tread portion (1); a sealant layer (10) on a tire inner cavity surface (7) in the tread portion (1) (see Fig. 1), the sealant layer (10) containing an adhesive liquid ([0071]; [0075]); and a porous sound damper (8) inward of the sealant layer (10) in a tire radial direction (see Fig. 1). Oezdogan fails to disclose, however, that a barrier portion is between the sealant layer (10) and the sound damper (8) to prevent the sealant liquid from permeating the sound damper (8). 
Tanno teaches a similar pneumatic tire (title) comprising: a tread portion (1); a sealant layer (5) on a tire inner cavity surface (4) in the tread portion (1) (see Fig. 1; [0025]), the sealant layer containing an adhesive sealing liquid ([0009]; [0025]); a porous sound damper (7) inward of the sealant layer (5) in a tire radial direction (see Fig. 1; [0025]); and a barrier portion (8) between the sealant layer (5) and the sound damper (7) (see Fig. 1). Tanno further teaches that the barrier portion (8) is designed to prevent the sealant liquid from permeating the sound damper (7), which allows the porous structure of the sound damper (7) to be maintained, preventing deterioration of the noise prevention performance of the sound damper (7) ([0017]; [0025]-[0026]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by Oezdogan to have the barrier portion taught by Tanno because they would have had a reasonable expectation that doing so would help prevent the sealant liquid from the sealant layer from permeating the sound damper, thereby preventing deterioration of the noise performance of the sound damper. 
Modified Oezdogan further discloses that the sealant layer (Oezdogan: 10) is designed to help seal punctures in the tire from foreign objects (Oezdogan: [0070]-[0071]; [0075]). Modified Oezdogan fails to disclose, however, that a strength of the barrier portion (Tanno: 8) is 2 to 25 N. 
D’Oria teaches a similar tire (1) comprising a tread portion (7), a sealant layer (10) on a tire inner cavity surface (9) in the tread portion (7), and a barrier portion (11) on an inner surface of the sealant layer (10) (see Fig. 1). D’Oria further teaches that this sealant layer (10) is designed to help seal punctures in the tire from foreign objects ([0004]; [0026]; [0101]). D’Oria further teaches that the barrier portion (11) has a strength/resistance to puncturing lower than about 15 N ([0100]), overlapping the claimed range of 2 to 25 N. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. D’Oria further teaches that configuring the barrier portion (11) in this way helps to give the barrier portion (11) sufficient deformability, which can limit the amount of sealing material from the sealant layer (10) that is transferred into a puncture so that it does not seal holes having sizes greater than a certain amount ([0101]; [0029]). D’Oria further teaches that it is unsafe for the sealant layer (10) to seal punctures with large sizes because these types of punctures might cause structural weakening of the tire to such an extent that the sealing of the puncture by the sealant layer might not enable the driver to become aware of the extent or importance of the damage suffered by the tire ([0009]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier portion disclosed by modified Oezdogan to have the claimed strength, as suggested by D’Oria, because they would have had a reasonable expectation that doing so would allow the barrier portion to have sufficient deformability which would allow for safer running of the tire. 
Regarding claim 7, modified Oezdogan discloses all of the limitations as set forth above for claim 1. Modified Oezdogan further discloses that a density of the sound damper (Oezdogan: 8) is 30 to 35 kg/m3 (Oezdogan: [0055]), suggesting the claimed range of 20 to 80 kg/m3. 
Regarding claim 10, modified Oezdogan discloses all of the limitations as set forth above for claim 1. Modified Oezdogan further discloses that a length of the sound damper (Oezdogan: 8) in a tire axial direction is less than 100% of a length of the sealant layer (Oezdogan: 10) in the tire axial direction (Oezdogan: see Fig. 1). 
Regarding claims 12 and 13, modified Oezdogan discloses all of the limitations as set forth above for claim 1. Oezdogan discloses that the sealant layer (Oezdogan: 10) covers a side surface, in a tire axial direction, of the sound damper (Oezdogan: 8) without covering an inner circumferential surface of the sound damper (Oezdogan: 8) in the tire radial direction (Oezdogan: see Fig. 1). Furthermore, Tanno teaches that the barrier portion (Tanno: 8) is designed to prevent the sealant liquid from the sealant layer (Tanno: 5) from permeating the sound damper (Tanno: 7) (Tanno: [0025]-[0026]). Thus, Tanno teaches that the barrier portion (Tanno: 8) is placed between the sealant layer (Tanno: 5) and the sound damper (Tanno: 7) such that the sealant layer (Tanno: 5) does not come into contact with the sound damper (Tanno: 7) (Tanno: see Fig. 1). Therefore, since modified Oezdogan includes the teachings from Tanno regarding the barrier portion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Oezdogan with the barrier portion taught by Tanno in such a way that the barrier portion covers a side surface of the sound damper (Oezdogan: 8) without covering an inner circumferential surface of the sound damper (Oezdogan: 8) in order to prevent the sealant layer (Oezdogan: 10) from contacting the sound damper (Oezdogan: 8). Thus, modified Oezdogan satisfies all of the limitations in claims 12 and 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monterosso et al. (US 2017/0157868) discloses a barrier portion (11) with a strength overlapping the claimed strength of 2 to 25 N ([0119]). 
Suzuki (JP 2019026109 with English Machine Translation) discloses a barrier portion (2) with a strength overlapping the claimed strength of 2 to 25 N ([0044]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749